       Case 2:21-cv-01062-JTM-JVM Document 12 Filed 06/14/21 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


IN THE MATTER OF FALCON GLOBAL         * CIVIL ACTION NO.: 2:21-cv-01062
OFFSHORE II LLC, AS OWNER,             *
SEACOR MARINE LLC AS                   * JUDGE: HON. JANE TRICHE MILAZZO
MANAGER/OPERATOR, AND SEACOR           *
LIFTBOATS LLC, AS ALLEGED              *
OWNER/OPERATOR OF THE                  *
SEACOR POWER                           *
PETITIONING FOR EXONERATION            *
FROM OR LIMITATION OF LIABILITY        *
                                       *
********************************************************************************

           ANSWER TO VERIFIED COMPLAINT IN LIMITATION
AND CLAIM BY YVETTE J. LEDET, IN HER OWN RIGHT AND IN HER CAPACITY
   AS THE LEGAL AND PERSONAL REPRESENTATIVE OF HER DECEASED
                       HUSBAND, DAVID LEDET

       COMES NOW Limitation Claimant, Yvette J. Ledet, in her own right and in her capacity as

the legal and personal representative of her deceased husband, David Ledet (“Limitation Claimant”),

a person of majority age residing in the State of Louisiana, who answers the Verified Complaint in

Limitation of Falcon Global Offshore II LLC, Seacor Marine LLC, and Seacor Liftboats LLC

(collectively “Limitation Complainants”) as follows:

                                            DEFENSES

                                        FIRST DEFENSE

       The allegations of the Complaint in Limitation fail to state a claim upon which relief can be

granted.

                                       SECOND DEFENSE

       Limitation Complainants are not entitled to exoneration from or limitation of liability in these

proceedings, since the unseaworthiness of the SEACOR POWER and the negligent conduct of

Limitation Complainants occurred within the privity and knowledge of the Limitation Complainants,

                                                  1
       Case 2:21-cv-01062-JTM-JVM Document 12 Filed 06/14/21 Page 2 of 13



as the Limitation Complainants themselves were negligent in the ownership, management, operational

control and maintenance of the SEACOR POWER.

                                          THIRD DEFENSE

       The Limitation of Liability Act is not applicable in the instant case because at all times pertinent

herein, the SEACOR POWER was known by the owner and/or owner pro hac vice thereof to be

unseaworthy, and said condition or conditions of unseaworthiness existed at or before the

commencement of the casualty voyage.

                                         FOURTH DEFENSE

       Limitation Claimant respectfully avers that the security posted herein is legally insufficient due

to its failure to include pending freight, insurance proceeds, and other vessels within the fleet. The

limitation fund is therefore inadequate, and the value of Limitation Complainants’ interest in the

SEACOR POWER, her pending freight, insurance proceeds, and fleet sister vessels is far greater than

the security and ad interim stipulation, and as such, the limitation fund should be dismissed.

                                          FIFTH DEFENSE

       Limitation Claimant states that the proceeds of any judgment, award, or settlement which

may be received by any of the Limitation Complainants from any third party in recompense of any

losses or damages sustained herein to the property or interests of the Limitation Complainants as a

result of the fault or alleged fault of said party, must be included in the limitation fund.

                                          SIXTH DEFENSE

       To the extent that Limitation Complainants’ insurers attempt to avail themselves of the

limitation/exoneration defense, Limitation Claimant asserts that the Limitation of Liability Act is

unavailable to insurers of vessel owners under the circumstances. In the alternative, no prima facie case

has been made establishing they are entitled to avail themselves of the Limitation of Liability Act.



                                                    2
       Case 2:21-cv-01062-JTM-JVM Document 12 Filed 06/14/21 Page 3 of 13



                                       SEVENTH DEFENSE

       The events culminating in the death of Captain Ledet were not a result of any negligence, fault,

or want of due care on the part of Captain Ledet or those for whom he may be responsible.

                                         EIGTH DEFENSE

       Limitation Claimant further alleges that there was insurance coverage on the SEACOR POWER

insuring Limitation Complainants in the event of an occurrence such as that which is the subject of

Limitation Claimant’s Claim, and the proceeds of said insurance policy should be included in this

limitation proceeding, if and only in the event the Court determines these limitation proceedings are

appropriate, which Limitation Claimant denies.

                                         NINTH DEFENSE

       Limitation Claimant specifically reserves her right pursuant to 46 U.S.C. § 30501 et seq., 46

U.S.C. § 30104, 28 U.S.C. § 1333 and/or the general maritime law to pursue her claims and causes

of action in the pending action entitled Ledet v. Seacor Marine LLC et al., Civil Action Number 2:21-

cv-00854, filed on April 28, 2021, including her right to a trial by jury. The filing of this Answer

and Claim in no way constitutes a waiver of these rights or an agreement to join all issues in this

proceeding.

                                         TENTH DEFENSE

       Limitation Claimant reserves the right to contest and traverse Limitation Complainant’s

stipulation of value and adequacy of security posted.

                                      ELEVENTH DEFENSE

       Upon information and belief, and without waiving any defenses to Limitation Complainants’

right to invoke the protections of the Limitation Act, Limitation Claimant alleges that other offending

vessels owned, operated and/or controlled by Limitation Complainant were engaged in a common


                                                   3
        Case 2:21-cv-01062-JTM-JVM Document 12 Filed 06/14/21 Page 4 of 13



enterprise and / or operating under a single unified operational or administrative chain of command, and

thus the value of those vessels, including pending freight, should be included in the limitation fund.

                                                ANSWER

        AND NOW, with full reservation of all defenses hereinabove asserted, answering more

particularly the allegations contained in the numbered paragraphs of the Complaint, Limitation Claimant

avers as follows:

                                                    1.

        Limitation Claimant admits the allegations contained in Paragraph 1 of the Complaint.

                                                    2.

        Limitation Claimant admits the allegations contained in Paragraph 2 of the Complaint.

                                                    3.

        Limitation Claimant admits the allegations contained in Paragraph 3 of the Complaint and

further avers that Limitation Complainant Seacor Liftboats LLC should be dismissed from the concursus

proceeding as it lacks standing to claim the benefits of 46 U.S.C. § 30501, et seq. as a non-vessel owner

and/or operator.

                                                    4.

        Limitation Claimant admits the allegations contained in Paragraph 4 of the Complaint.

                                                    5.

        Limitation Claimant denies the allegations contained in Paragraph 5 of the Complaint.

                                                    6.

        Limitation Claimant denies the allegations contained in Paragraph 6 of the Complaint due to

lack of information to justify a reasonable belief therein.

                                                    7.


                                                     4
        Case 2:21-cv-01062-JTM-JVM Document 12 Filed 06/14/21 Page 5 of 13



        Limitation Claimant admits the allegations contained in Paragraph 7 of the Complaint.

                                                    8.

        Limitation Claimant admits that the captain was both experienced and highly competent and

acted reasonably and prudently when he departed the berth and proceeded with the voyage, and at all

times material hereto, acted reasonably, competently, and appropriately given the limited information

provided to him by Limitation Complainants on April 13, 2021. Limitation Claimant denies the

remaining allegations contained in Paragraph 8 of the Complaint as written.

                                                    9.

        Limitation Claimant denies the allegations contained in Paragraph 9 of the Complaint.

                                                    10.

        Limitation Claimant admits the allegations contained in Paragraph 10 of the Complaint.

                                                    11.

        Limitation Claimant admits the allegations contained in Paragraph 11 of the Complaint with

respect to claims having been filed, or which likely will be filed, as a result of the accident in suit

Limitation Claimant denies the remaining allegations contained in Paragraph 11 of the Complaint as

written.

                                                    12.

        Limitation Claimant admits the allegations contained in Paragraph 12 of the Complaint.

                                                    13.

        Limitation Claimant denies the allegations contained in Paragraph 13 of the Complaint due to

lack of information to justify a reasonable belief therein.

                                                    14.

        Limitation Claimant denies the allegations contained in Paragraph 14 of the Complaint due to


                                                     5
        Case 2:21-cv-01062-JTM-JVM Document 12 Filed 06/14/21 Page 6 of 13



lack of information to justify a reasonable belief therein.

                                                    15.

        Limitation Claimant denies the allegations contained in Paragraph 15 of the Complaint due to

lack of information to justify a reasonable belief therein.

                                                    16.

        Limitation Claimant denies the allegations contained in Paragraph 16 of the Complaint due to

lack of information to justify a reasonable belief therein.

                                                    17.

        Limitation Claimant denies the allegations contained in Paragraph 17 of the Complaint.

                                                    18.

        Limitation Claimant denies the allegations contained in Paragraph 18 of the Complaint.

                                                    19.

        Limitation Claimant denies the allegations contained in Paragraph 19 of the Complaint, except

to admit these claims are properly within the jurisdiction of this Honorable Court and the Federal Rules

of Civil Procedure as described.

                                                    20.

        The prayer for relief does not require a response from Limitation Claimant, but to the extent one

is required, Limitation Claimant denies the allegations contained therein.

                                                 CLAIM

        COMES NOW, Limitation Claimant, Yvette J. Ledet, in her own right and in her capacity as the

legal and personal representative of her deceased husband, David Ledet, a person of majority age

residing in the State of Louisiana, through undersigned counsel, and in accordance with the provisions

of Supplemental Rule F(5) of the Federal Rules of Civil Procedure, avers on information and belief the


                                                     6
       Case 2:21-cv-01062-JTM-JVM Document 12 Filed 06/14/21 Page 7 of 13



facts upon which he relies in support of this claim in limitation:

                                                    1.

        This claim is brought under the “Jones Act” (46 U.S.C. § 30104, et. seq.) and the general

maritime law of the United States of America. This suit is necessary to collect a legal debt and

damages due and owing Mrs. Ledet and the estate of Captain David Ledet, due to the negligence of

Limitation Complainants, and the negligence and unseaworthiness of the SEACOR POWER, all of

which proximately caused the death of Captain Ledet on or about April 13, 2021, while working

aboard the SEACOR POWER as it operated in the Gulf of Mexico off the coast of Louisiana.

                                                    2.

        Limitation Claimant incorporates by reference the Facts and Allegations (Paragraphs I – XX)

contained in her April 28, 2021 Complaint for Damages (Ledet v. Seacor Marine LLC et al, Case No.

2:21-cv-00854, Rec. Doc. 1), as if same were fully set forth herein.

                                                    3.

        At all material times, including on or about April 13, 2021, Limitation Claimant’s deceased

husband, David Ledet, was employed by Limitation Complainant Seacor Marine LLC (hereinafter

“Seacor Marine”) as a Captain within the intendment of the Jones Act, 46 U.S.C. § 30104, et. seq.,

for which job he earned approximately $696.20 per day, plus found and fringe benefits.

                                                    4.

        On or about April 13, 2021, Seacor Marine assigned Limitation Claimant’s deceased husband

to work aboard the L/B SEACOR POWER, a lift boat in navigation owned and/or operated by

Limitation Complainants at all material times.

                                                    5.

        At all material times, the SEACOR POWER was operating under a time charter agreement


                                                     7
       Case 2:21-cv-01062-JTM-JVM Document 12 Filed 06/14/21 Page 8 of 13



by and between Limitation Complainants as owners/operators, and Talos Energy LLC (hereinafter

“Talos”) as time charterer.

                                                  6.

       At all material times, Talos owned, operated, and controlled all work on a stationary

production platform located in the Gulf of Mexico.

                                                  7.

       On or about April 13, 2021, the SEACOR POWER was in Port Fourchon, Louisiana for

service, inspections and to take on supplies, equipment, and personnel for delivery to the Talos

platform and use aboard said platform.

                                                  8.

       On April 13, 2021, a strong weather front was moving into the area and weather conditions

in the Gulf of Mexico were deteriorating in the voyage path of the SEACOR POWER.

                                                  9.

       Despite the strong weather front and dangerous weather conditions in the Gulf of Mexico, the

SEACOR POWER, at the direction and control of Limitation Complainants and time charterer Talos,

left Port Fourchon, Louisiana at approximately 1:30 p.m., endangering the lives of all persons

onboard the vessel.

                                                 10.

       At the time the SEACOR POWER departed Port Fourchon, Louisiana, the National Weather

Service had already issued a series of marine warnings for locations in southeast Louisiana, including

Port Fourchon. These warnings noted that boats could sustain damage or capsize, and urged vessels

to return to safe harbor if possible. Limitation Complainants knowingly failed to properly

communicate these warnings to the captain and crew of the SEACOR POWER, and instead ordered


                                                  8
       Case 2:21-cv-01062-JTM-JVM Document 12 Filed 06/14/21 Page 9 of 13



the SEACOR POWER to leave Port Fourchon on the ill-fated voyage to the Talos platform in the

Gulf of Mexico.

                                                11.

       As weather conditions continued to predictably and foreseeably deteriorate, with winds

quickly increasing and seas becoming rougher, and despite heroic efforts of Captain Ledet and his

crew, the SEACOR POWER took on water on her starboard side and ultimately capsized at or around

4:30 p.m. on April 13, 2021.

                                                12.

       As a direct result of the catastrophic incident described herein, and while attempting to help

save the lives of his crew and other passengers aboard the vessel, Limitation Claimant’s husband,

David Ledet, was ultimately thrown into the sea, where he fought for his life, and eventually

succumbed to death. His body, which showed signs of severe burns and other debilitating injuries,

was found on April 14, 2021.

                                                13.

       The incident described herein and resulting death to Limitation Claimant’s husband, Captain

David Ledet, were solely and proximately caused by the negligence and fault of Limitation

Complainants in the following non-exclusive particulars, each within the privity and knowledge of

Limitation Complainants:

       a. Failing to use reasonable care under the circumstances;

       b. Failing to adequately address the deteriorating and dangerous weather conditions in the

           area prior to instructing the SEACOR POWER to leave port;

       c. Failing to follow the weather advisories and marine bulletins issued by the National

           Weather Service prior to instructing the SEACOR POWER to leave port;


                                                 9
      Case 2:21-cv-01062-JTM-JVM Document 12 Filed 06/14/21 Page 10 of 13



       d. Failing to provide proper and adequate equipment and information to the captain and crew

           of the SEACOR POWER to properly perform their duties and/or properly navigate the

           vessel during the deteriorating weather conditions;

       e. Failing to maintain the vessel and its appurtenances and/or equipment in a safe and

           reasonable state of repair;

       f. Failing to take reasonable precautions for the safety of all aboard the SEACOR POWER;

       g. Failing to adequately inspect and repair the SEACOR POWER before the final voyage

           despite knowledge of damage to the vessel sustained during the previous voyage;

       h. Failing to perform adequate safety meetings and analyses to identify and minimize the

           unreasonable risk of harm to all aboard the SEACOR POWER;

       i. Failing to provide Captain Ledet with a reasonably safe and non-hazardous workplace;

       j. Failing to properly assess the weather conditions prior to dispatching the SEACOR

           POWER from port;

       k. Failing to have an emergency rescue plan and/or adequate rescue appurtenances;

       l. Failing to adopt practices, policies, and procedures designed specifically to prevent the

           injuries and damages sustained by Captain Ledet and all others aboard the SEACOR

           POWER; and

       m. Other negligent acts and/or omissions as specifically addressed in Limitation Claimant’s

           previously filed Complaint for Damages and/or to be shown at the trial of this action.

                                                14.

       The incident described herein and resulting death to Captain David Ledet, were proximately

caused by the unseaworthiness of the SEACOR POWER when she departed from Port Fourchon on

April 13, 2021, in the following non-exclusive particulars, each within the privity and knowledge of


                                                10
      Case 2:21-cv-01062-JTM-JVM Document 12 Filed 06/14/21 Page 11 of 13



Limitation Complainants:

       a. The vessel and all of its equipment and/or appurtenances were not safe for the

           performance of the operations in question;

       b. The vessel and all of its equipment and/or appurtenances were not reasonably fit for its

           intended purpose;

       c. The vessel and all of its equipment and/or appurtenances were inadequately maintained;

       d. The vessel failed to have adequate life-saving equipment and/or appurtenances; and

       e. Other unseaworthy conditions as specifically addressed in Limitation Claimant’s

           previously filed Complaint for Damages and/or to be determined at a trial of this action.

                                                 15.

       As a consequence of the events and occurrences described herein and the resulting death of

Captain Ledet, Limitation Claimant, Yvette J. Ledet, in her own right and in her capacity as the legal

and personal representative of her deceased husband, David Ledet, is entitled to damages for past,

present, and future physical and emotional pain and suffering, fear of impending doom and pre-death

pain and suffering, past medical expenses, past maintenance, cure, and found, past and future lost

wages and work benefits, loss of economic support, loss of enjoyment of life, loss of household

services, loss of support, funeral and burial expenses, and other elements of damages as specifically

addressed in Limitation Claimant’s previously filed Complaint for Damages ,in an amount to be

determined in this cause.

                                                 16.

       At all material times, Limitation Complainants had privity and knowledge of the negligence

complained of herein and the unseaworthiness of the SEACOR POWER, which unseaworthiness

existed when the SEACOR POWER departed Port Fourchon on April 13, 2021.


                                                 11
      Case 2:21-cv-01062-JTM-JVM Document 12 Filed 06/14/21 Page 12 of 13



                                                 17.

       Jurisdiction of all claims herein against Limitation Complainants is based upon the Jones Act,

46 U.S.C. § 30104, et seq. and/or general maritime law of the United States.

                                                 18.

       This claim is being made under protest and without prejudice to Limitation Claimant’s

position that this limitation action is improper and should be dismissed.

                                                 19.

       Limitation Claimant’s damages will exceed the limitation fund.

       WHEREFORE, Limitation Claimant, Yvette J. Ledet, in her own right and in her capacity as

the legal and personal representative of her deceased husband, David Ledet, prays for dismissal of the

Verified Complaint in Limitation with prejudice and for judgment against Limitation Complainants,

Falcon Global Offshore II LLC, Seacor Marine LLC, and Seacor Liftboats LLC, and in her favor for

compensatory damages in an amount reasonable under the circumstances of this cause, for costs and

interest allowed by law on all amounts recovered, and for all general and equitable relief to which

the Limitation Claimant may be entitled under the facts and circumstances of this casualty.

                                                       Respectfully submitted,

                                                       /s/ Hugh P. Lambert
                                                       Hugh P. Lambert (La. Bar #7933)
                                                       J. Christopher Zainey, Jr. (La. Bar #32022)
                                                       Jacki L. Smith (La. Bar #34769)
                                                       Brian J. Mersman (La. Bar #38624)
                                                       THE LAMBERT FIRM, PLC
                                                       701 Magazine Street
                                                       New Orleans, Louisiana 70130
                                                       Telephone: (504) 581-1750
                                                       Facsimile: (504) 529-2931
                                                       hlambert@thelambertfirm.com
                                                       czainey@thelambertfirm.com
                                                       jsmith@thelambertfirm.com
                                                       bmersman@thelambertfirm.com

                                                  12
       Case 2:21-cv-01062-JTM-JVM Document 12 Filed 06/14/21 Page 13 of 13




                                                        /s/ George J. Ledet, Jr.
                                                        George J. Ledet, Jr. (La. Bar #8255)
                                                        George J. Ledet, Jr. Attorney at Law
                                                        406 West 3rd Street, Suite 103
                                                        Thibodaux, Louisiana 70301
                                                        Telephone: (985) 209-4234
                                                        george@georgeledetlaw.com

                                                        ATTORNEYS FOR CLAIMANT


                                    CERTIFICATE OF SERVICE

        I do hereby certify that I have on this 14th day of June, 2021, electronically filed the foregoing

pleading with the Clerk of Court by using the CM/ECF system, which will send a notice of electronic

filing to all parties to this proceeding.

                                               /s/ Hugh P. Lambert
                                               HUGH P. LAMBERT




                                                   13
